DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 5-7, 9, 22, 23, 25, 26, 28-36 and 38 allowed as a result of Terminal Disclaimer filed on February 11, 2022.
The closest relevant art is the Chinese Patent (CN 106377205 A), however, the Chinese reference does not disclose the cover body being capable of rotating counter to a rotation direction from a first angular position, sequentially passing first and second interference positions, to a second angular position, and capable of rotating in the rotation direction from the second angular position, sequentially passing the second and first interference positions, to the first angular position, and when the cover body passes through the first and second interference positions, interference occurs between the cover body and an end cap, and in respect of an extension part and an arrangement means thereof.
4.	Claims 2, 5-7, 9, 22, 23, 25, 26, 28-36 and 38 of this instant patent application differ from the disclosure of the Chinese reference in that a filter device includes a filter cage with an outer filter cartridge, and end cap at one end with a hole, a middle column penetrating through the hole, and a cover body installed at the outer side of the end cap, wherein the end cap has a plurality of clamping elements that press against the column and the cover body pushes the clamping elements toward the column.  The filter assembly comprises a hollow filter cartridge, an end cap connected at one end with an 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 15, 2022